Citation Nr: 9933638	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.  His appeal comes before the Board of Veterans' Appeals 
(BVA or Board) from an August 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.



REMAND

The veteran was service connected for PTSD by an August 1997 
rating decision and assigned a 50 percent evaluation.  He 
perfected an appeal of his initial assignment in September 
1997.  The veteran submitted medical evidence, received by 
the RO in January 1999, along with a statement requesting 
that the hearing which had been scheduled for him be canceled 
and that "[i]f evidence is not good enough to grant me an 
increase for my PTSD, I will request another hearing."  The 
RO considered the new evidence in February 1999 and continued 
the veteran's evaluation at 50 percent.  However, the veteran 
was not afforded an RO hearing.  Although the veteran 
indicated in May 1999 that he did not want a BVA hearing, the 
request for another RO hearing is still outstanding.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:


The RO should contact the veteran and 
determine whether he desires a hearing at 
the RO, and if so, schedule a hearing for 
the veteran at the earliest possible 
opportunity.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.






		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals












